PER CURIAM.
James Elliott Price, Sr., a state prisoner, seeks to appeal from the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). This court may only grant a certificate of appealability if the appellant makes a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2) (2000). We have independently reviewed the record and conclude Price has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the ap*472peal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.